Citation Nr: 1642709	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-40 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of prostate cancer, to include the propriety of the reduced evaluation to 40 percent, effective June 1, 2012, and the propriety of the 60 percent rating, effective February 21, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2012 rating decisions.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Detroit, Michigan in November 2014.  A transcript of this hearing has been associated with the claims file. 

In March 2015, the Board remanded this matter for further development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case is now again before the Board.  

In a June 2015 rating decision, the RO increased the rating for residuals of prostate cancer to 60 percent disabling, effective February 21, 2014.  Although an increased rating has been assigned for part of the appeal period, the issue remains in appellate status as the maximum rating has not been assigned for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thus, the Board will evaluate the ratings for the entire appeal period, including whether the rating reduction was appropriate.


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO proposed to reduce the disability evaluation for residuals of prostate cancer from 100 percent to 40 percent.  The RO promulgated the proposed reduction in a March 2012 rating decision, effective June 1, 2012.  The reduction was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

2.  Prior to December 22, 2009, and from June 1, 2012 to February 20, 2014, the Veteran's residuals of prostate cancer disability has been manifested by urinary frequency resulting in awakening to void five or more times per night, and voiding dysfunction requiring the use of an absorbent material which must be changed 2 to 4 times per day. 

3.  Beginning February 21, 2014, the Veteran's residuals of prostate cancer disability has been manifested by voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day.

4.  The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 40 percent, effective June 1, 2012, was proper.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2015).

2.  Prior to December 22, 2009, and from June 1, 2012 to February 20, 2014, the criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  Beginning February 21, 2014, the criteria for a rating in excess of 60 percent for residuals of prostate cancer have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

4.  Resolving all doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With respect to the propriety of the reduction of the rating for residuals of prostate cancer from 100 percent to 40 percent, effective June 1, 2012, the RO complied with the notification and due process requirements set forth in 38 C.F.R. § 3.105(e) for reducing the prostate cancer disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Residuals of Prostate Cancer Rating

In a May 2009 rating decision, the RO granted service connection for prostate cancer, in remission, status post prostatectomy with residual erectile dysfunction, with an evaluation of 40 percent effective December 18, 2008 (the date of claim).  In an August 2010 rating decision, the RO assigned a 100 percent rating from December 22, 2009, the date of the medical record showing the Veteran needed radiation treatment in relation to his prostate cancer disability.  A July 2011 rating decision proposed that the prostate cancer residuals rating be decreased to 40 percent.  A March 2012 rating decision decreased the prostate cancer residuals rating to 40 percent, effective June 1, 2012.  Following remand, in a June 2015 rating decision, the RO increased the rating for residuals of prostate cancer to 60 percent disabling, effective February 21, 2014.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 40 percent for the service-connected prostate cancer were properly executed by the RO.  In a July 2011 rating decision, the RO notified the Veteran of the proposed rating reduction.  The July 2011 rating decision set forth the applicable legal authority and the material facts, with citations to the October 2010 and June 2011 VA examinations.  Moreover, in the accompanying July 2011 letter, the RO instructed the Veteran to submit any additional evidence within 60 days to show that the disability rating for prostate cancer should not be reduced.  Accordingly, taken together, the July 2011 rating decision and accompanying letter provided the Veteran with an adequate statement of the law and facts based upon which the RO proposed to reduce the prostate cancer disability rating.  

Following the July 2011 rating decision proposing the reduction, the Veteran submitted statements regarding the severity of his disability and releases for the VA to obtain his private treatment records.  The VA obtained the private treatment records which showed that the Veteran's radiation treatments relating to his prostate disability were completed in March 2010, that his prostate-specific antigen (PSA) level was returned to acceptable level, and that his follow up appointments went well.  

The RO took final action to reduce the disability rating in a March 2012 rating decision, in which the disability rating was reduced from 100 percent to 40 percent disabling, effective June 1, 2012.  This action was more than 60 days after the notice of the proposed action.  For these reasons, the Board finds that the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 40 percent disabling for the service-connected residuals of prostate cancer.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section becomes applicable.

For other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2015).

In the present case, the Veteran's 100 percent disability evaluation for his prostate cancer disability was awarded effective December 22, 2009, and reduced effective June 1, 2012, less than three years later.  See Brown, 5 Vet. App. at 418 (finding that the express language of 38 C.F.R. § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of 38 C.F.R. § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  As in this case, separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant.  

By way of background, service connection for residuals of prostate cancer was granted in a May 2009 rating decision, with an evaluation of 40 percent for voiding dysfunction.  The Veteran had a PSA of 1.86 in January 2009 that rose to 6.3 by November 2009.  See March 2010 Private Treatment Record.  A December 22, 2009 treatment record indicated that there was a need for radiation oncology therapy due to the Veteran's high PSA in November 2009.  Accordingly, the Veteran was assigned a 100 percent rating from December 22, 2009 in an August 2010 rating decision.  The August 2010 rating decision noted a likelihood of improvement, and explained that six months after completion of treatment the Veteran would undergo a VA examination in order to assess residual disability.  

The Veteran's private treatment records show that the Veteran completed his radiation treatment in March 2010.  See, e.g., March 2010, April 2010, and December 2010 Private Treatment Records; see also Veteran's July 2010 Statement (reporting 8 weeks of radiation treatment beginning January 2010).  An April 2010 private treatment record shows a PSA of 0.2 one month after completion of radiation treatments, and explains that this result shows an excellent response to the treatment.  

The October 2010 VA examination report reflects that the Veteran reported that his radiation treatment was complete but that the Veteran's medical records regarding radiation were not in the claims file.  Accordingly, the Veteran underwent further VA examination in June 2011.  The June 2011 VA examiner noted that the Veteran underwent chemotherapy starting January 2010 due to a rise in his PSA level, and that the Veteran's treatment was complete.  The June 2011 VA examiner cited to the Veteran's October 2010 laboratory test results showing a PSA of 0.06.  

The VA examination reports, the VA treatment records, the private treatment records, and the Veteran's own statements indicate that the Veteran's radiation treatment was completed in early 2010.  The evidence in the claims file does not indicate that the Veteran's PSA levels require further radiation treatment or otherwise show local reoccurrence or metastasis of the Veteran's prostate cancer.  

To the extent that the Veteran's contentions may be construed as evidence of an active prostate cancer disability following the conclusion of radiation treatment in March 2010, the evidence does not demonstrate that the Veteran has knowledge, training, or ability to provide a competent diagnosis of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Thus, the evidence of record at the time of the July 2011 rating decision supports the finding that a reduction is warranted, and there is no other evidence to show that the Veteran experienced a local recurrence or metastasis of prostate cancer.  As outlined above, DC 7528 provides a single total (100 percent) disability rating for active prostate cancer.  Provided there has been no local reoccurrence or metastasis after six months following the cessation of treatment, the disability rating under DC 7528 essentially changes to 0 percent.  In such cases, the "0 percent" disability rating under DC 7528 is effectively replaced by disability ratings based on residual prostate cancer symptoms, which may include renal dysfunction or voiding dysfunction.  The Board therefore finds that the rating reduction was proper, and will address the Veteran's staged ratings below.

In this case, the Veteran's residuals of prostate cancer are currently staged as follows:  an initial 40 percent disability rating effective December 18, 2008; a 100 percent rating beginning December 22, 2009; a 40 percent rating beginning June 1, 2012, and a 60 percent rating beginning February 21, 2014.  This disability is currently rated under 38 C.F.R. §§ 4.115a, 4.115b, DC 7528, malignant neoplasms of the genitourinary system.  

38 C.F.R. § 4.115a directs that particular voiding conditions should be rated as urine leakage, frequency, or obstructed voiding. 

A 20 percent rating is warranted for a voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day. A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day. A 40 percent rating is also warranted when there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

The Veteran was diagnosed with adenocarcinoma of the prostate in 1998 and underwent a radical prostatectomy the same year.  Following the surgery, the Veteran has experienced urinary frequency, urinary incontinence or leaking, and erectile dysfunction.  

In December 2008, the Veteran underwent VA examination.  The VA examiner diagnosed the Veteran with prostate cancer, in remission, status post prostatectomy with urinary incontinence and residual erectile dysfunction.  The VA examiner noted the Veteran experienced stress incontinence, used 2 to 3 absorbent pads per day, had a daytime voiding interval of between 1 and 2 hours, and voided 5 or more times per night.  No renal dysfunction was noted.

A January 2009 internal medicine VA examination report also shows that the Veteran reported that he used 2 to 3 absorbent pads per day, had a daytime voiding interval of between 1 and 2 hours, and voided 5 or more times per night.

During the October 2010 VA examination, the Veteran reported that he used 2 to 4 absorbent pads per day, had a daytime voiding interval of between 1 and 2 hours, and voided 5 or more times per night.  There was no evidence of a renal dysfunction.  The Veteran denied any urinary tract, bladder or kidney infections in the past year.  

In a March 2011 DRO hearing, the Veteran reported that he used about four pads per day, had a daytime voiding interval of a half hour, and voided 8 to 10 times per night.

During the June 2011 VA examination, the Veteran reported that he used 2 to 4 absorbent pads per day, had a daytime voiding interval of between 1 and 2 hours, and voided 5 or more times per night.  There was no evidence of a renal dysfunction.  

In the May 2012 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative reported that the Veteran's symptoms include wearing absorbent materials which need to be changed 2 to 4 times per day, and awakening at night 5 or more times to void.

A January 2013 VA treatment record notes hematuria and a reported history of renal stones.  A later January 2013 VA treatment record shows a normal renal ultrasound.

In light of a February 2014 statement indicating the Veteran's condition had worsened, and the Veteran's November 2014 Board hearing testimony that he changed his absorbent materials 4 to 6 times per day (in contrast to his earlier reported 2 to 4 times per day), the Board remanded this matter in March 2015 for a new VA examination to determine the current nature and severity of the Veteran's prostate cancer residuals.  

In accordance with the remand directives, the Veteran was afforded a new examination in May 2015.  During the VA examination, the Veteran reported urinary leaks, using 5 to 6 pads per day, urinating 4 to 5 times per night, and using 2 to 3 pads per night.  The VA examiner found a voiding dysfunction causing urine leakage requiring absorbent material which must be changed more than 4 times per day.  The VA examiner indicated that the voiding dysfunction causes increased urinary frequency, with a daytime voiding interval between 1 and 2 hours and a nighttime awakening to void 5 or more times.  The VA examiner found no signs or symptoms of obstructive voiding, and no requirement for the use of an appliance.  No renal dysfunction due to the condition was noted.  The Veteran's PSA level was less than 0.05.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for the Veteran's prostate cancer residuals prior to December 22, 2009, and from June 1, 2012 to February 20, 2014.  During that time, VA treatment records, VA examinations, and lay assertions of the Veteran show that the Veteran's voiding dysfunction is his predominant prostate cancer residual.  Prior to 2014, the Veteran consistently reported the use of absorbent materials which need to be changed 2 to 4 times per day.  See December 2008 VA Genitourinary Examination Report; January 2009 VA Internal Medicine Examination Report; October 2010 VA Genitourinary Examination Report; and June 2011 VA Genitourinary Examination Report.  The Veteran is competent to testify to how many times he changed his absorbent materials.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's representative also reported such use in a May 2012 VA Form 646 Statement.  In the March 2011 DRO hearing, the Veteran reported that he used about four pads per day.  It was not until the November 2014 Board hearing, after a February 2014 statement that his condition had worsened, that the Veteran reported the use of absorbent materials which need to be changed more than 4 times per day.  At that time, the Veteran also asserted that his use of 4 to 6 pads was continuous since his prostatectomy in 1998.  The Board finds this latter statement less credible and persuasive as it is inconsistent with his earlier, more contemporaneous, and more consistent statements made in 2008, 2009, 2010, 2011, and 2012, that he used 2 to 4 pads per day.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (explaining that the VA may consider inconsistent statements and consistency with other evidence of record in weighing the probative value of the evidence).

Accordingly, the weight of evidence is against an increase in excess of 40 percent is warranted prior to December 22, 2009, and from June 1, 2012 to February 20, 2014.  

Having carefully considered the evidence of record, the Board also finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for the Veteran's prostate cancer residuals beginning February 21, 2014.  60 percent is the maximum schedular rating for voiding dysfunction.  VA treatment records, VA examinations, and lay assertions of the Veteran show that the Veteran's voiding dysfunction continued to be his predominant prostate cancer residual.  The evidence for the applicable time period shows that the Veteran's voiding dysfunction caused urine leakage necessitating the use of absorbent materials which need to be changed more than 4 times per day.  These symptoms meet the criteria for the currently assigned 60 percent rating.  However, evidence of record does not indicate that the Veteran has experienced renal dysfunction as a residual of his prostate cancer treatment. 

Accordingly, the weight of evidence is against a finding that an increase in excess of 60 percent is warranted beginning February 21, 2014.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's prostate cancer residuals disability; however, the Board finds that his symptomatology was stable during the periods described above and is adequately reflected in the currently-assigned staged ratings.  Therefore, assigning additional staged ratings for such disability is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Only if the criteria do not reasonably describe the claimant's disability level and symptomatology, then a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the lay and medical evidence does not show unique or unusual symptomatology regarding the Veteran's prostate disability that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are considered in the disability rating assigned.  The Veteran's disability is manifested by symptoms such as urinary leakage, increased frequency, and erectile dysfunction.  The Board notes that the Veteran receives special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ in relation to his erectile dysfunction.  See January 2009 DRO Decision.  The Veteran's manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  Moreover, the Veteran has not said that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents such an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's prostate disability are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis.  The Veteran is service connected for residuals of prostate cancer, rated as 60 percent disabling, depression, rated as 50 percent disabling, diabetes, rated as 20 percent disabling, and erectile dysfunction, rated as noncompensable (and the basis of special monthly compensation under 38 U.S.C.A. § 1114(k)).  The Veteran's service-connected disabilities therefore have a combined rating of 80 percent, and the Veteran's service-connected depression and residuals of prostate cancer are both rated at 40 percent disabling or more.

Thus, the Board turns its focus to consideration of whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran has reported that he has not worked full-time since 2006 due to the severity of his many service-connected conditions, which limit his employment opportunities.  See November 2014 Board Hearing Testimony; February 2014 VA Form 646, Statement of Accredited Representative in Appealed Case.  

During the May 2015 VA psychiatric examination, the Veteran reported that he worked in labor positions in the automobile industry, and that he had difficulty getting along with co-workers and supervisors.  During his employment, he was disciplined for such issues, the union supported him so that he could keep his job, and he was required to see a psychiatrist and take sick leave before returning to work.  The May 2015 VA examiner noted that the Veteran's service-connected depression symptoms include depressed mood, loss of interest, low motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner opined that in an employment setting, the Veteran struggles with irritability, mood stability, social impairment, and difficulty managing stressful situations, which would negatively impact his productivity and reliability on the job.  

During the May 2015 VA genitourinary examination, the Veteran reported that he used 5 to 6 pads per day due to urinary incontinence.  The VA examiner noted the Veteran's symptoms of urinary frequency, nocturia, and urinary incontinence, including stress incontinence.  As to the functional impact on work, the VA examiner opined that the Veteran would need to work close to bathroom facilities to change pads as needed.  The same VA examiner conducted a general medical examination of the Veteran and opined that the Veteran should be able to work but again would need to be close to bathroom facilities to change pads as needed.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The May 2015 VA general medical examiner's assessment that the Veteran should be able to work appears to have considered only physical limitations, and not the Veteran's mental health disabilities.  The opinion did not address the Veteran's depressed mood, loss of interest, low motivation, irritability, social impairment, and difficulty managing stressful situations, which the May 2015 VA psychiatric examiner opined would negatively impact his productivity and reliability on the job.  When considering these limitations, along with the Veteran's past problems with work, including disciplinary actions, and his physical requirement of access to a bathroom as needed, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment. 

Viewing the evidence as a whole regarding the Veteran's physical and mental service-connected disabilities, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The rating reduction for residuals of prostate cancer from 100 percent to 40 percent, effective June 1, 2012, was proper.

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, prior to December 22, 2009, and from June 1, 2012 to February 20, 2014, is denied.

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, prior to December 22, 2009, and from June 1, 2012 to February 20, 2014, is denied.

Entitlement to a TDIU rating is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


